Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7-12, 14-20, 24-29, 32 and 33 are pending.
Claims 4-6, 13, 21-23, 30 and 31 are cancelled. 
Claims 11, 12, 14-16, 28, 32 and 33 are withdrawn.
As such, claims 1-3, 7-10, 17-20, 24-27, and 29 are pending and presented for consideration in view of the election of Group I in the response filed February 26, 2021. It is noted that claim 29 is presented out of order, and it is unclear if that claims was intended to be dependent on withdrawn claim 28 or was simply presented in an incorrect order. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 17-20, 24-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite “receiving an indication of a target content item;” and “determining a predicted value for a profile feature of the target user by analyzing relationship data indicating relationships between users of the relationship network and user profile data indicating values of the profile feature for users of the relationship network”.  It is unclear why these limitations are recited 
Claims 1 and 18 recite “a profile feature of the target user” twice and “a profile feature” three times, creating an ambiguity as to whether multiple profile features or a single profile feature are being referenced.  Appropriate correction is required.
Claims 1-3 and 18-20 each recite “a probability metric for a target user”.  It is unclear whether the claims intend to recite a plurality of probability metrics or refer back the same singular probability metric. Appropriate correction is required.
Claim 17 recites “The computer readable carrier medium carrying processor executable instructions”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required. 
Claims 7, 24 and 29 recite “the probability distribution or probability vector indicating the probability that the feature values will take a value”.  It is unclear what this phrase means, as feature values inherently are a value.  This phrase appears to be missing some words. Appropriate correction is required.
Claims 8 and 25 recite “the target users”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claims 2, 3, 7-10, 17, 19, 20, 24-27, and 29 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 17 encompasses a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0026] of the specification.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).   
Claims 1-3, 7-10, 17-20, 24-27, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving an indication of a target content item; analyzing content interaction history data for users of the relationship network to determine a probability metric for a target user of the relationship network, the content interaction history data indicating, for each user of a plurality of users of the relationship network, content items with which that user interacted, the probability metric indicating a probability that the target user will access the target content item; determining a predicted value for a profile feature of the target user by analyzing relationship data indicating relationships between users of the relationship network and user profile data indicating values of the profile feature for users of the relationship network; determining if the target user meets a content forwarding criterion, the content forwarding criterion comprising a threshold for the probability metric and a profile feature or range of values for a profile feature of the target user; and providing the target content item to the target user if the target user meets the content forwarding criterion.” Therefore, the claim as a whole is directed to “Targeted marketing”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Targeted 
In addition, the “Targeted marketing” is an abstract idea because it is a mental process. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”). In this case, the claimed method describes a process of analyzing content and determining if a particular user meets a forwarding criteria.  As noted above, the process covers a human activity performed by personal shoppers. The process, as recited in claim 1, can be performed in the minds of personal shoppers, and as such, the claims cover performance of a mental process. In view of the forgoing, claim 1, being directed to “Targeted marketing”, is an abstract idea because it is a mental process.
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements. Corresponding system claim 18 recites the additional elements of a processor and a data storage device storing processor executable instructions for 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 does not recite any additional elements. Corresponding system claim 18 recites the additional elements that individually and in combination recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. The generic recitation of processor and a data storage device storing processor executable instructions for carrying out a method do no more than provide instructions to implement an abstract idea on a computer. Accordingly, claim 1 is ineligible.
Dependent claims 2-3, 7-10, and 17 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2 further limits the abstract idea of “Targeted marketing” by introducing the element of analyzing the content interaction history of users having a link in the relationship network to the target user, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 
Dependent claim 3 further limits the abstract idea of “Targeted marketing” by introducing the element of identifying related content with which the target user interacted; identifying users that interacted with the related content; and identifying which of the users that interacted with the related content also interacted with the target content, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Targeted marketing” by introducing the element of representing the relationship network as a graph having a plurality of nodes, with each node corresponding to a user of the relationship network and the graph having arcs between pairs of nodes corresponding to linked users of the relationship network and considering each node as having a plurality of feature values corresponding to the profile features of the user corresponding to the node and assigning a probability distribution or probability vector to the feature values, the probability distribution or probability vector indicating the probability that the feature values will take a value, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Targeted marketing” by introducing the element of, after providing the target content to the target users, receiving a referral indication from the target user, the referral indication indicating a user, suggested to receive the target content, which does not include an improvement to another technology or technical field, an improvement 
Dependent claim 9 further limits the abstract idea of “Targeted marketing” by introducing the element of comparing a referral strength score associated with the target user with a threshold and providing the target content to the suggested user if the referral strength score is greater than the threshold, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “Targeted marketing” by introducing the element of determining if the suggested user interacts with the target content and increasing the referral strength score associated with the target user if the suggested user interacts with the target content, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 17 further limits the abstract idea of “Targeted marketing” by introducing the element of a computer readable carrier medium carrying processor executable instructions which when executed on a processor cause the processor to carry out a method according to claim 1, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.

Claims 18-20, 24-27, and 29 are parallel in nature to claims 1-3, 7-10, and 17. Accordingly claims 18-20, 24-27, and 29 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 17-21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0006294 to Irmak et al.
With regards to claims 1 and 18, Irmak et al. teaches:
a processor and a data storage device storing processor executable instructions (paragraphs [0102]-[0104]) for carrying out a method comprising: 
receiving an indication of a target content item (paragraph [0019], “Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network, and a computer-program product (e.g., software) for use with the computer system are described.”); 


determining if the target user meets a content forwarding criterion, the content forwarding criterion comprising a threshold for the probability metric and a profile feature or range of values for a profile feature of the target user (paragraph [0060], “Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category.”; paragraph [0065], “Moreover, the computer system calculates scores for the users indicating probabilities of their interest in additional categorical content based on the machine-learning model and the attributes (operation 514).”; paragraph [0087], “In some embodiments, server 114 optionally provides one or more recommendations (operation 822) associated with the given type of recommendation to at least some of the users based on the calculated scores.”); and 
providing the target content item to the target user if the target user meets the content forwarding criterion (paragraph [0088], “Electronic device 110-1 may optionally receive (operation 824) one or more of these recommendations. Note that optionally providing the one or more recommendations (operation 822) may involve generating the machine-learning model that outputs the probabilities that the users are interested in a given type of recommendation in the subset of the 

With regards to claims 2 and 19, Irmak et al. teaches analyzing content interaction history for users of the relationship network to determine a probability metric for a target user of the relationship network comprises analyzing the content interaction history of users having a link in the relationship network to the target user (paragraph [0038], “In the context of the targeting technique, one of nodes 210 (such as node 210-1) may correspond to a given user, and the remainder of nodes 210 may correspond to other users (or groups of users) in the social network.”; paragraph [0060], “Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category.”; paragraph [0065], “Moreover, the computer system calculates scores for the users indicating probabilities of their interest in additional categorical content based on the machine-learning model and the attributes (operation 514).”; paragraph [0087], “In some embodiments, server 114 optionally provides one or more recommendations (operation 822) associated with the given type of recommendation to at least some of the users based on the calculated scores.”).

With regards to claims 3 and 20, Irmak et al. teaches 
analyzing content interaction history for users of the relationship network to determine a probability metric for a target user of the relationship network comprises identifying related content with which the target user interacted (paragraph [0067], “During this method, a user of one of 
identifying users that interacted with the related content (paragraph [0062], “During operation, the computer system accesses content-interaction data that specifies interactions of the users of the social network with categorical content (such as articles, blogs, audio, video, etc.) corresponding to predefined interest segments (operation 510), where the content-interaction data includes viewing of the categorical content and possible sharing of the categorical content with other users of the social network, and where the social network facilitates interactions among the users”); and 
identifying which of the users that interacted with the related content also interacted with the target content (paragraph [0005], “Activating (e.g., clicking on) an advertisement increases the advertisement's “click-through rate” or CTR, which provides a measure of success of the advertisement. Moreover, the user may subsequently register with the entity responsible for the advertisement (e.g., the advertiser) or take another action to indicate that they are interested in the advertisement or the subject of the advertisement (e.g., by completing a survey or subscribing to announcements); this is sometimes referred to as ‘conversion.’”; paragraph [0072], “For example, by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the ‘finance and banking’ interest segment, a machine-learning model can be constructed to identify a subset of 

With regards to claims 7 and 24, Irmak et al. teaches 
representing the relationship network as a graph having a plurality of nodes (Fig. 2), with each node corresponding to a user of the relationship network and the graph having arcs between pairs of nodes corresponding to linked users of the relationship network and considering each node as having a plurality of feature values corresponding to the profile features of the user corresponding to the node (paragraph [0039], “In general, a given node in social graph 200 may be associated with a wide variety of information that is included in the user profiles, such as, but not limited to, age, gender, geographic location, work industry for a current employer, functional area (e.g., engineering, sales, consulting), seniority in an organization, employer size, schools attended, previous employers, current employer, professional development, interest segments, target groups, additional professional attributes and/or inferred attributes (which may include or be based on user behaviors).”) and assigning a probability distribution or probability vector to the feature values, the probability distribution or probability vector indicating the probability that the feature values will take a value (paragraph [0043], “Moreover, the computer system calculates scores for the users indicating probabilities of their responding to a future advertising campaign for the target group based on the machine-learning model and the attributes (operation 314).”; paragraph [0060], “Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category.”).

.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0006294 to Irmak et al. as applied to claim 1-3, 7, 17-21, and 24 above, and further in view of U.S. Patent Application Publication No. 2013/0318180 to Amin et al.
With regards to claims 8 and 25, Irmak et al. teaches the use of recommendation, and the sharing of content between users (paragraphs [0029]-[0034]), but fails to explicitly teach a referral indication.  However Amin et al. teaches, after providing the target content to the target users, receiving a referral indication from the target user, the referral indication indicating a user, suggested to receive the target content (paragraph [0014], “An improved recommendation system may leverage a social graph of a social network service to facilitate the delivery of a relevant recommendation 
This part of Amin et al. is applicable to the social recommendation system of Irmak et al. as they both share characteristics and capabilities, namely, they are directed to providing recommendations over a social network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Irmak et al. to include the referral as taught by Amin et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Irmak et al. in order to gain the benefits of recommendations from familiar sources that warm the reception of the recommendation (see paragraphs [0016]-[0018] of Amin et al.).

With regards to claims 9 and 26, Irmak et al. teaches the use of recommendation, and the sharing of content between users (paragraphs [0029]-[0034]), but fails to explicitly teach a referral indication.  However Amin et al. teaches comparing a referral strength score associated with the target user with a threshold and providing the target content to the suggested user if the referral strength score is greater than the threshold (paragraph [0025], “If it is determined that user B's 

With regards to claims 10 and 27, Irmak et al. teaches the use of recommendation, and the sharing of content between users (paragraphs [0029]-[0034]), but fails to explicitly teach a referral indication.  However Amin et al. teaches determining if the suggested user interacts with the target content and increasing the referral strength score associated with the target user if the suggested user interacts with the target content (paragraph [0026], “The social referral system may, in some instances, determine how strong is a member's affinity toward the item of web-based content before identifying the potential recommender as an actual recommender. A recommender with a high degree of affinity for the item to be recommended may be more likely to forward the recommendation to a recommendee or may be inclined to give a stronger testimonial for the item to be recommended. A recommender affinity score for the item may be calculated based on data available for the potential recommender. For example, a user A who bought a number of clothing items that are red, including a red scarf, has a higher affinity score for the red scarf as compared to a 

With regards to claim 29, Irmak et al. teaches 
representing the relationship network as a graph having a plurality of nodes (Fig. 2), with each node corresponding to a user of the relationship network and the graph having arcs between pairs of nodes corresponding to linked users of the relationship network and considering each node as having a plurality of feature values corresponding to the profile features of the user corresponding to the node (paragraph [0039], “In general, a given node in social graph 200 may be associated with a wide variety of information that is included in the user profiles, such as, but not limited to, age, gender, geographic location, work industry for a current employer, functional area (e.g., engineering, sales, consulting), seniority in an organization, employer size, schools attended, previous employers, current employer, professional development, interest segments, target groups, additional professional attributes and/or inferred attributes (which may include or be based on user behaviors).”) and assigning a probability distribution or probability vector to the feature values, the probability distribution or probability vector indicating the probability that the feature values will .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0147421 to Whalin et al. discusses a social networking system that when a user generates content or indicates an intent to generate content, an indicator may be displayed to the user that indicates whether a suggestion for content is being determined, or whether such a suggestions exists.
U.S. Patent Application Publication No. 2016/0328481 to Marra et al discusses a social networking system that generates a feed of content items for presentation to a user based on measures of relevance of the content items associated with value functions representing measures of relevance of the content items to the user over time.
U.S. Patent Application Publication No. 2013/0212173 to Carthcart et al. discusses a social networking system for suggestion relationship modifications based on weighted factors in a prediction model used to calculate an affinity score compared to a threshold.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629